Exhibit 10.3

 

 

[ * ] = CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN EXCLUDED PURSUANT TO
REGULATION S-K, iTEM 601(B)(10).  sUCH EXCLUDED INFORMATION IS NOT MATERIAL AND
WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

Royalty Purchase Agreement

By and Between

Cytokinetics, Incorporated

and

Dolya Holdco 19 Designated Activity Company

(in the process of changing its name to RTW Royalty Holdings Designated Activity
Company)

 

 

Dated as of July 14, 2020

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

 

 

 

ARTICLE 1 PURCHASE AND SALE OF THE ROYALTY

 

1

 

 

 

 

Section 1.1

 

Purchase and Sale

 

1

 

Section 1.2

 

Purchase Price

 

1

 

Section 1.3

 

No Assumed Obligations, Etc

 

1

 

Section 1.4

 

True Sale

 

1

 

 

 

ARTICLE 2 CLOSING

 

2

 

 

 

 

Section 2.1

 

Closing

 

2

 

Section 2.2

 

Payment of Purchase Price

 

2

 

Section 2.3

 

Officer’s Certificates

 

2

 

Section 2.4

 

Bill of Sale

 

2

 

Section 2.5

 

[Intentionally Omitted.]

 

3

 

Section 2.6

 

Licensee Letter Agreement

 

3

 

Section 2.7

 

Lender Consent

 

3

 

Section 2.8

 

Lien Searches

 

3

 

Section 2.9

 

Royalty Payment Instruction

 

3

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

 

3

 

 

 

 

Section 3.1

 

Seller’s Representations and Warranties

 

3

 

Section 3.2

 

Buyer’s Representations and Warranties

 

6

 

Section 3.3

 

No Implied Representations and Warranties

 

7

 

 

 

ARTICLE 4 CONDITIONS TO CLOSING

 

8

 

 

 

 

Section 4.1

 

Conditions to the Buyer’s Obligations

 

8

 

Section 4.2

 

Conditions to the Seller’s Obligations

 

8

 

 

 

ARTICLE 5 COVENANTS

 

9

 

 

 

 

Section 5.1

 

Disclosures

 

9

 

Section 5.2

 

Payments Received by Seller; Interest Payments

 

10

 

Section 5.3

 

Royalty Reduction

 

11

 

Section 5.4

 

Royalty Reports; Other Information; Notices

 

11

 

Section 5.5

 

Inspections and Audits of Licensee

 

11

 

Section 5.6

 

Amendment of License Agreement

 

11

 

Section 5.7

 

Maintenance of License Agreement

 

11

 

Section 5.8

 

Enforcement of License Agreement

 

12

 

Section 5.9

 

Termination of License Agreement

 

12

 

Section 5.10

 

Preservation of Rights; Approval of Assignments of License Agreement

 

12

 

Section 5.11

 

Efforts to Consummate Transactions

 

12

 

--------------------------------------------------------------------------------

 

 

Section 5.12

 

Further Assurances

 

12

 

Section 5.13

 

Payment Instructions

 

12

 

Section 5.14

 

[*]

 

12

 

Section 5.15

 

Buyer Consent Rights

 

12

 

 

 

ARTICLE 6 INDEMNIFICATION

 

13

 

 

 

 

Section 6.1

 

General Indemnity

 

13

 

Section 6.2

 

Notice of Claims

 

13

 

Section 6.3

 

Limitations on Liability

 

13

 

Section 6.4

 

Third Party Claims

 

13

 

Section 6.5

 

Exclusive Remedy

 

14

 

Section 6.6

 

Survival of Representations and Warranties

 

14

 

 

 

ARTICLE 7 TERMINATION

 

14

 

 

 

 

Section 7.1

 

Grounds for Termination

 

14

 

Section 7.2

 

Automatic Termination

 

15

 

Section 7.3

 

Survival

 

15

 

 

 

ARTICLE 8 CONFIDENTIALITY

 

15

 

 

 

 

Section 8.1

 

Confidentiality

 

15

 

Section 8.2

 

Authorized Disclosure

 

16

 

 

 

ARTICLE 9 MISCELLANEOUS

 

17

 

 

 

 

Section 9.1

 

Definitions

 

17

 

Section 9.2

 

Certain Interpretations

 

20

 

Section 9.3

 

Headings

 

20

 

Section 9.4

 

Notices

 

21

 

Section 9.5

 

Expenses

 

21

 

Section 9.6

 

Assignment

 

21

 

Section 9.7

 

Amendment and Waiver.

 

22

 

Section 9.8

 

Entire Agreement

 

22

 

Section 9.9

 

No Third Party Beneficiaries

 

22

 

Section 9.10

 

Governing Law

 

22

 

Section 9.11

 

JURISDICTION; VENUE.

 

22

 

Section 9.12

 

Severability

 

23

 

Section 9.13

 

Specific Performance

 

23

 

Section 9.14

 

Relationship of Parties

 

23

 

Section 9.15

 

Counterparts

 

23

 

Section 9.16

 

[*].

 

23

 

ii

 

--------------------------------------------------------------------------------

 

 

 

Index of Exhibits

 

Exhibit A: Form of Bill of Sale

Exhibit B: [*]

[*]

 

Index of Schedules

 

Schedule 1:Chemical Structure

 

iii

 

--------------------------------------------------------------------------------

 

ROYALTY PURCHASE AGREEMENT

This Royalty Purchase Agreement, dated as of July 14, 2020 (this “Agreement”),
is made and entered into by and between Cytokinetics, Incorporated, a Delaware
corporation (the “Seller”), on the one hand, and Dolya Holdco 19 Designated
Activity Company (in the process of changing its name to RTW Royalty Holdings
Designated Activity Company), a designated activity company incorporated under
the laws of Ireland under company number 669527 and whose registered office is
at [*] (the “Buyer”), on the other hand.

W I T N E S S E T H:

Whereas, pursuant to the License Agreement, the Seller has assigned certain
rights and granted certain licenses to the Licensee, and the Licensee, in
partial consideration therefor, agreed to pay the Royalty and other payments to
the Seller;

Whereas, the Buyer desires to purchase the Royalty from the Seller, and the
Seller desires to sell the Royalty to the Buyer.

Now Therefore, in consideration of the representations, warranties, covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Seller and the Buyer
hereby agree as follows:

Article 1

PURCHASE AND SALE OF THE ROYALTY

Section 1.1Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, at the Closing, the Seller shall sell, transfer and convey to
the Buyer, and the Buyer shall purchase, acquire and accept from the Seller,
free and clear of all liens and encumbrances (other than those contemplated by
this Agreement), all of the Seller’s right, title and interest in and to the
Royalty.

Section 1.2Purchase Price. The purchase price to be paid to the Seller for the
sale, transfer and conveyance of the Seller’s right, title and interest in and
to the Royalty to the Buyer is EIGHTY-five million dollars ($85,000,000) (the
“Purchase Price”).

Section 1.3No Assumed Obligations, Etc. Notwithstanding any provision in this
Agreement to the contrary, (a) the Buyer is purchasing, acquiring and accepting
solely the Royalty, (b) the sale, transfer and conveyance to the Buyer of the
Royalty pursuant to this Agreement shall not in any way subject the Buyer to, or
transfer, affect or modify, any obligation or liability of the Seller under the
License Agreement and (c) the Buyer expressly does not assume or agree to become
responsible for any obligation or liability of the Seller whatsoever, except to
the extent expressly contemplated by Section 5.5 or Article 8.  Except as
specifically set forth herein in respect of the Royalty purchased, transferred,
conveyed, acquired and accepted hereunder, the Buyer does not, by such purchase,
transfer, conveyance, acquisition and acceptance, acquire any other contract
rights, title and interest of the Seller under the License Agreement or any
other assets of the Seller.

Section 1.4True Sale. It is the intention of the parties hereto that the sale,
transfer and conveyance as contemplated by this Agreement be, and is, a true,
complete, absolute and irrevocable sale by the Seller to the Buyer of all the
Seller’s right, title and interest in and to the Royalty and provides the Buyer
with the full benefits of ownership of the Royalty, subject to the terms and
conditions set forth in the License Agreement and in this Agreement.  Neither
the Seller nor the Buyer intends the transactions contemplated by this Agreement
to be, or for any purpose characterized as, a loan from the Buyer to the Seller
or a pledge, a security interest, a financing transaction or a
borrowing.  Accordingly, the Seller shall treat the sale, transfer and
conveyance of the Royalty as a sale of an “account” or a “payment intangible”
(as appropriate) in accordance with the UCC, and the Seller hereby authorizes
the Buyer (at the Buyer’s cost and expense) to file financing statements (and
continuation statements with respect to such financing statements when
applicable) naming the Seller as the seller and the Buyer as the purchaser in
respect

 

--------------------------------------------------------------------------------

 

of the Royalty as may be necessary to perfect such sale (the “Specified
Financing Statements”).  Not in derogation of the foregoing statement of the
intent of the parties hereto in this regard, and for the purpose of providing
additional assurance to the Buyer in the event that, despite the intent of the
parties hereto, the sale, transfer and conveyance contemplated hereby is held
not to be a sale, this Agreement shall constitute a security agreement and the
Seller does hereby grant to the Buyer, as security for the obligations of the
Seller hereunder, a first priority security interest in all right, title and
interest of the Seller in, to and under the Royalty and any “proceeds” (as such
term is defined in the UCC) thereof, and the Seller does hereby authorize the
Buyer, from and after the Closing, to file such financing statements (and
continuation statements with respect to such financing statements when
applicable) as may be necessary to perfect such security interest.  Following
the termination of this Agreement, upon the Seller’s request, the Buyer shall,
at the expense of the Seller, file or authorize and empower the Seller to file,
a UCC-3 termination statement terminating the security interest granted in this
Section 1.4.  For sake of clarification, the foregoing statements in this
Section 1.4 shall not bind either party regarding the reporting of the
transactions contemplated hereby for GAAP or securities law reporting
purposes.  Each of the Seller and the Buyer hereby waives, to the maximum extent
permitted by applicable law, any right to contest or otherwise assert that this
Agreement does not constitute a true, complete, absolute and irrevocable sale by
the Seller to the Buyer of all of the Seller’s right, title and interest in and
to the Royalty under applicable law, which waiver shall, to the maximum extent
permitted by applicable law, be enforceable against the Seller in any bankruptcy
or insolvency proceeding relating to the Seller.

Article 2

CLOSING

Section 2.1Closing. The Closing shall take place on the third Business Day after
the date on which the conditions set forth in Article 4 have been satisfied (or
waived by the Buyer or the Seller, as applicable, in accordance with Section
9.7), or at such other place, time and date as the parties hereto may mutually
agree. Subject to the provisions of Article 7, failure to consummate the sale,
transfer and conveyance of the Royalty as provided in this Article 2 on the date
and at the place determined pursuant to this Section 2.1 shall not result in a
termination of this Agreement and shall not relieve either party hereto of any
of its respective obligations hereunder.  The date on which the Closing occurs
is referred to in this Agreement as the “Closing Date”.

Section 2.2Payment of Purchase Price. At the Closing, the Buyer shall deliver
(or cause to be delivered) payment of the Purchase Price to the Seller by wire
transfer of immediately available funds to one or more accounts specified by the
Seller in writing to the Buyer at least three (3) Business Days prior to the
Closing Date.

Section 2.3Officer’s Certificates.

(a)Seller’s Officer’s Certificate. On the date hereof, the Seller shall deliver
to the Buyer a certificate of the Secretary or an Assistant Secretary of the
Seller, dated the date hereof, certifying as to (i) the incumbency of the
officer of the Seller executing this Agreement on behalf of the Seller and the
officer of the Seller who will execute the Bill of Sale and the Royalty Payment
Instruction on behalf of the Seller and (ii) the attached copies of the Seller’s
organizational documents and resolutions adopted by the Seller’s board of
directors authorizing the execution and delivery by the Seller of this
Agreement, the Bill of Sale and the Royalty Payment Instruction and the
consummation by the Seller of the transactions contemplated hereby and thereby.

(b)Buyer’s Officer’s Certificate. On the date hereof, the Buyer shall deliver to
the Seller a certificate of an authorized Person of the Buyer, dated the date
hereof, certifying as to (i) the incumbency of the representative executing this
Agreement on behalf of the Buyer and the representative of the Buyer who will
execute the Bill of Sale and the Royalty Payment Instruction on behalf of the
Buyer and (ii) the copies of the Buyer’s organizational documents and
resolutions adopted by the Buyer’s board of directors (or other applicable
governing body of the Buyer) authorizing the execution and delivery by the Buyer
of this Agreement, the Bill of Sale and the Royalty Payment Instruction and the
consummation by the Buyer of the transactions contemplated hereby and thereby.

Section 2.4Bill of Sale. At the Closing, the Seller and the Buyer shall each
deliver to the other party hereto a duly executed counterpart to the bill of
sale evidencing the sale, transfer and conveyance of the Royalty, substantially
in the form attached hereto as Exhibit A (the “Bill of Sale”).

2

 

--------------------------------------------------------------------------------

 

Section 2.5[Intentionally Omitted.]

Section 2.6Licensee Letter Agreement. Prior to the Closing, the Seller shall
have delivered to the Buyer a duly executed agreement from the Licensee, in form
and substance satisfactory to the Buyer, consenting to the sale of the Royalty
pursuant to this Agreement and certain other matters (the “Licensee Letter
Agreement”), it being understood that a letter agreement in the form of the
letter agreement attached hereto as Exhibit C shall be satisfactory to the
Buyer.

Section 2.7Lender Consent. Prior to the Closing, the Seller shall have delivered
to the Buyer a duly executed agreement or consent from the Lender, in form and
substance satisfactory to the Buyer, consenting to the sale of the Royalty
pursuant to this Agreement and the grant of the Buyer’s security interest under
Section 1.4 and terminating Lender’s security interest in the Royalty and the
related account or payment intangible (the “Lender Consent”).

Section 2.8Lien Searches. Prior to the Closing, the Buyer shall have received
(a) the results of a recent search in the state of Delaware of all effective
financing statements made against the Seller, together with copies of all such
filings disclosed by such search and (b) termination statements and amendment
statements, as applicable, in each case in form and substance satisfactory to
the Buyer to be filed with the Secretary of State of the State of Delaware as
may be necessary to terminate or amend, as applicable, any effective financing
statements that involve or relate to the Royalty or the License Agreement that
are disclosed by the search referred to in the immediately preceding clause (a)
or as otherwise in existence (including, without limitation, any effective
financing statements in favor of the Lender that involve or relate to the
Royalty or the License Agreement), which termination statements and amendment
statements, as applicable, shall be filed concurrently with the consummation of
the Closing (the items referred to in clauses (a) and (b) of this Section 2.8,
collectively, the “Lien Release Documents”).

Section 2.9Royalty Payment Instruction. As soon as practicable (and in any event
within one Business Day) after the Closing, the Seller and the Buyer shall
deliver to the Licensee the duly executed Royalty Payment Instruction.

Article 3

REPRESENTATIONS AND WARRANTIES

Section 3.1Seller’s Representations and Warranties. The Seller represents and
warrants to the Buyer that as of the date hereof and as of the Closing Date (as
contemplated by Section 4.1(b)):

(a)Existence; Good Standing. The Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of
Delaware.  The Seller is duly licensed or qualified to do business and is in
corporate good standing in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned,
leased or operated by it makes such licensing or qualification necessary, except
where the failure to be so licensed or qualified and in corporate good standing
has not and would not reasonably be expected to have, either individually or in
the aggregate, a Seller Material Adverse Effect.

(b)Authorization. The Seller has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement, the Bill of
Sale and the Royalty Payment Instruction.  The execution, delivery and
performance of this Agreement, the Bill of Sale and the Royalty Payment
Instruction and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action on the part
of the Seller.

(c)Enforceability. This Agreement has been, and the Bill of Sale and the Royalty
Payment Instruction when executed and delivered will be, duly executed and
delivered by an authorized officer of the Seller. This Agreement constitutes,
and the Bill of Sale and the Royalty Payment Instruction when executed and
delivered will constitute, the valid and binding obligation of the Seller,
enforceable against the Seller in accordance with their respective terms, except
as may be limited by applicable Bankruptcy Laws or by general principles of
equity (whether considered in a proceeding in equity or at law).

3

 

--------------------------------------------------------------------------------

 

(d)No Conflicts. The execution, delivery and performance by the Seller of this
Agreement, the Bill of Sale and the Royalty Payment Instruction and the
consummation of the transactions contemplated hereby and thereby do not and will
not (i) contravene or conflict with the certificate of incorporation or bylaws
of the Seller, (ii) contravene or conflict with or constitute a default under or
violation of any law or Judgment binding upon or applicable to the Seller except
for such contraventions, conflicts, defaults or violations that, individually or
in the aggregate, would not reasonably be expected to result in a Seller
Material Adverse Effect, (iii) contravene or conflict with, constitute a breach
of, or constitute a default under the License Agreement or the Loan Agreement or
(iv) except for such contraventions, conflicts, breaches or defaults that,
individually or in the aggregate, would not reasonably be expected to result in
a Seller Material Adverse Effect, contravene or conflict with, constitute a
breach of, or constitute a default under any material agreement (other than the
License Agreement or the Loan Agreement) binding upon or applicable to the
Seller.

(e)Consents. Except for (i) the consents that have been obtained on or prior to
the Closing, (ii) filings required by the federal securities laws or stock
exchange rules, (iii) the Royalty Payment Instruction and (iv) the filing of the
Specified Financing Statements with the Secretary of State of the State of
Delaware, no consent, approval, license, permit, notice, order, authorization,
registration, declaration or filing with or of any Governmental Entity or other
Person is required to be done or obtained by the Seller in connection with
(A) the execution and delivery by the Seller of this Agreement, the Bill of Sale
and the Royalty Payment Instruction, (B) the performance by the Seller of its
obligations under this Agreement, the Bill of Sale or the Royalty Payment
Instruction or (C) the consummation by the Seller of any of the transactions
contemplated by this Agreement, the Bill of Sale or the Royalty Payment
Instruction.

(f)No Litigation. There is no action, suit, investigation or proceeding pending,
or, to the Knowledge of the Seller, threatened (in writing), before any
Governmental Entity, court or arbitrator to which the Seller is a party that,
individually or in the aggregate, would, if determined adversely to the Seller,
reasonably be expected to result in a Seller Material Adverse Effect.

(g)Compliance with Laws. The Seller has not violated, is not in violation of,
has not been given written notice that it has violated, and, to the Knowledge of
the Seller, the Seller is not under investigation with respect to its violation
of, nor has the Seller been threatened (in writing) to be charged with any
violation of, any law or Judgment applicable to the Seller, which violation
would reasonably be expected to result in a Seller Material Adverse Effect.

(h)License Agreement. A true, correct and complete copy of the License Agreement
has been delivered by the Seller to the Buyer.  [*].

(i)No Other Agreements; Amendments. The License Agreement is the only agreement,
instrument, arrangement, waiver or understanding between the Seller (or any
predecessor or Affiliate thereof), on the one hand, and the Licensee (or any
predecessor or Affiliate thereof), on the other hand, relating to the Royalty,
and there are no other agreements, instruments, arrangements, waivers or
understandings between the Seller (or any predecessor or any Affiliate thereof),
on the one hand, and the Licensee (or any predecessor or Affiliate thereof), on
the other hand, that relate to the Royalty or that would reasonably be expected
to result in a Seller Material Adverse Effect. [*].

(ii)Validity and Enforceability of Agreements. The License Agreement is a valid
and binding obligation of the Seller and, to the Knowledge of the Seller, the
Licensee.  The License Agreement is enforceable against each of the Seller and,
to the Knowledge of the Seller, the Licensee in accordance with its terms, in
each case except as may be limited by applicable Bankruptcy Laws or by general
principles of equity (whether considered in a proceeding in equity or at
law).  [*].

(iii)No Liens or Assignments by the Seller. Except for (x) Liens that have been
or will be terminated on or prior to, or concurrently with, the Closing, (y)
Liens contemplated hereby and (z) Liens on the License Agreement contemplated to
remain outstanding pursuant to the Lender Consent, the Seller has not conveyed,
assigned or in any other way transferred or granted any Liens upon or security
interests with respect to all or any portion of its right, title and interest in
and to the Royalty or the License Agreement.

4

 

--------------------------------------------------------------------------------

 

(iv)No Termination. The Seller has not (A) given the Licensee any written notice
of termination of the License Agreement (whether in whole or in part) or any
written notice expressing any intention or desire to terminate the License
Agreement or (B) received from the Licensee any written notice of termination of
the License Agreement (whether in whole or in part) or any written notice
expressing any intention or desire to terminate the License Agreement.  To the
Knowledge of the Seller, no event has occurred that would give rise to the
expiration of the License Agreement.

(v)No Breaches. There is and has been no material breach under any provision of
the License Agreement by the Seller (or any predecessor thereof), and, to the
Knowledge of the Seller, there is no event that upon notice or the passage of
time, or both, would reasonably be expected to give rise to any material breach
by the Seller under any provision of the License Agreement.  To the Knowledge of
the Seller, there is and has been no material breach under any provision of the
License Agreement relating to or otherwise affecting the Royalty by the Licensee
(or any predecessor thereof), and, to the Knowledge of the Seller, there is no
event that upon notice or the passage of time, or both, would reasonably be
expected to give rise to any such material breach by the Licensee.  

(vi)Payments Made. To the Knowledge of the Seller, the Licensee has paid the
full amount of (A) the payments due and payable to the Seller in respect of
Relevant Products, (B) the payments for FTEs (as such term is defined in the
License Agreement) due and payable to the Seller pursuant to Section 5 of the
License Agreement, (C) the payments for milestones due and payable to the Seller
pursuant to Section 7(a) of the License Agreement and (D) the payments for
transfer of materials and reimbursement of costs due and payable to the Seller.
Other than such payments, to the Knowledge of the Seller, the Seller has
received no other payments under the License Agreement.

(vii)No Assignments by Licensee. The Seller has not consented to, and the Seller
has not been notified in writing of, any sublicense, assignment or other
transfer by the Licensee of the License Agreement or of any of the Licensee’s
rights or obligations under the License Agreement.  To the Knowledge of the
Seller, the Licensee has not sublicensed, assigned or otherwise transferred the
License Agreement or any of its rights or obligations under the License
Agreement to any Person.

(viii)No Indemnification Claims. The Seller has not notified the Licensee or any
other Person of any claims for indemnification under the License Agreement nor
has the Seller received any claims in writing for indemnification under the
License Agreement by the Licensee, whether pursuant to Section 10 thereof or
otherwise.

(ix)No Royalty Reductions. To the Knowledge of the Seller, the amount of the
Royalty is not subject to any outstanding claim against the Seller pursuant to
any right of set-off, counterclaim, credit, reduction or deduction by contract
or otherwise against such Royalty (a “Royalty Reduction”).  To the Knowledge of
the Seller, no event or condition exists that, upon notice or passage of time or
both, would reasonably be expected to permit the Licensee to claim, or have the
right to claim, a Royalty Reduction.  The Seller has not received any written
notice from the Licensee expressing an intention by the Licensee to claim or
apply any Royalty Reduction.

(x)Audits. The Seller has not initiated, pursuant to Section 7(c) of the License
Agreement or otherwise, any inspection or audit of books of accounts or other
records pertaining to Net Sales, the calculation of royalties or other amounts
payable to the Seller under the License Agreement.

(xi)Research Term. The Seller and the Licensee have terminated the Research Plan
(as defined under the License Agreement) and the Research Term (as defined under
the License Agreement) has expired.

(xii)[*].  

(xiii)No Waivers or Releases. The Seller has not granted any material waiver
under the License Agreement and has not released the Licensee, in whole or in
part, from any of its material obligations under the License Agreement.

5

 

--------------------------------------------------------------------------------

 

(xiv)No Disputes. The Seller has not (i) received any written notice of any
dispute from the Licensee pursuant to the License Agreement or (ii) given any
written notice of any dispute to the Licensee pursuant to the License
Agreement.  

(i)Title to Royalty. Except for any Liens to be released upon the Closing, the
Seller has good and valid title to the Royalty free and clear of all
Liens.  Upon payment of the Purchase Price by the Buyer and the filing of the
Specified Financing Statements, the Buyer will have acquired, subject to the
terms and conditions set forth in this Agreement, good and valid title to the
Royalty, free and clear of all Liens (other than Liens created by the Buyer, if
any).  Upon the filing by the Buyer of the Specified Financing Statements with
the Secretary of State of the State of Delaware and to the extent the Royalty
constitutes an asset of the Seller that has not been sold as contemplated by the
foregoing provisions of this Section 3.1(i), the security interest in the
Royalty granted by the Seller to the Buyer pursuant to Section 1.4 shall be
perfected and prior to all other Liens thereon to the extent that such security
interest in the Royalty can be perfected under the UCC by the filing of the
Specified Financing Statements in such filing office.

(j)UCC Representation and Warranties. The Seller’s exact legal name is, and for
the immediately preceding ten years has been, “Cytokinetics, Incorporated”.  The
Seller is, and for the prior ten years has been, incorporated in the State of
Delaware.  Notwithstanding that an abbreviated version of the Seller’s name is
used in the License Agreement (i.e., “Cytokinetics, Inc.”), the Seller is the
party to the License Agreement opposite the Licensee.

(k)Taxes. No deduction or withholding for or on account of any tax has been made
from any payment by the Licensee to the Seller under the License Agreement.  The
Seller has filed (or caused to be filed) all material tax returns and material
tax reports required to be filed under applicable law and has paid all material
taxes required to be paid, except for any such taxes that are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with generally accepted accounting principles applicable
to the Seller, as in effect from time to time.

(l)Brokers’ Fees. There is no investment banker, broker, finder, financial
advisor or other intermediary who has been retained by or is authorized to act
on behalf of the Seller who might be entitled to any fee or commission from the
Buyer in connection with the transactions contemplated by this Agreement.

Section 3.2Buyer’s Representations and Warranties. The Buyer represents and
warrants to the Seller that as of the date hereof and as of the Closing Date (as
contemplated by Section 4.2(b)):

(a)Existence; Good Standing. The Buyer is a designated activity company duly
incorporated, validly existing and in good standing under the laws of
Ireland.  [*]. The Buyer is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which the nature of the business conducted
by it or the character or location of the properties and assets owned, leased or
operated by it makes such licensing or qualification necessary, except where the
failure to be so licensed or qualified and in good standing has not and would
not reasonably be expected to have, either individually or in the aggregate, a
Buyer Material Adverse Effect.

(b)Authorization.  The Buyer has the requisite organizational power and
authority to execute, deliver and perform its obligations under this Agreement,
the Bill of Sale and the Royalty Payment Instruction.  The execution, delivery
and performance of this Agreement, the Bill of Sale and the Royalty Payment
Instruction and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary organizational action on the
part of the Buyer.

(c)Enforceability. This Agreement has been, and the Bill of Sale and the Royalty
Payment Instruction when executed and delivered will be, duly executed and
delivered by an authorized Person of the Buyer.  This Agreement constitutes, and
the Bill of Sale and the Royalty Payment Instruction when executed and delivered
will constitute, the valid and binding obligation of the Buyer, enforceable
against the Buyer in accordance with their respective terms, except as may be
limited by applicable Bankruptcy Laws or by general principles of equity
(whether considered in a proceeding in equity or at law).

6

 

--------------------------------------------------------------------------------

 

(d)No Conflicts. The execution, delivery and performance by the Buyer of this
Agreement, the Bill of Sale and the Royalty Payment Instruction do not and will
not (i) contravene or conflict with the organizational documents of the Buyer,
(ii) contravene or conflict with or constitute a default under or violation of
any law or Judgment binding upon or applicable to the Buyer except for such
contraventions, conflicts, defaults or violations that, individually or in the
aggregate, would not reasonably be expected to result in a Buyer Material
Adverse Effect or (iii) except for such contraventions, conflicts, breaches or
defaults that, individually or in the aggregate, would not reasonably be
expected to result in a Buyer Material Adverse Effect, contravene or conflict
with, constitute a breach of, or constitute a default under any material
agreement binding upon or applicable to the Buyer.

(e)Consents. Except for (i) the consents that have been obtained on or prior to
the Closing, (ii) filings required by the federal securities laws or stock
exchange rules, (iii) the Royalty Payment Instruction and (iv) the filing of the
Specified Financing Statements with the Secretary of State of the State of
Delaware, no consent, approval, license, permit, notice, order, authorization,
registration, declaration or filing with or of any Governmental Entity or other
Person is required to be done or obtained by the Buyer in connection with
(A) the execution and delivery by the Buyer of this Agreement, the Bill of Sale
and the Royalty Payment Instruction, (B) the performance by the Buyer of its
obligations under this Agreement, the Bill of Sale or the Royalty Payment
Instruction or (C) the consummation by the Buyer of any of the transactions
contemplated by this Agreement, the Bill of Sale or the Royalty Payment
Instruction.

(f)No Litigation. There is no action, suit, investigation or proceeding pending,
or, to the knowledge of the Buyer, threatened (in writing), before any
Governmental Entity, court or arbitrator to which the Buyer is a party that,
individually or in the aggregate, would, if determined adversely to the Buyer,
reasonably be expected to result in a Buyer Material Adverse Effect.

(g)Financing. The Buyer will have, as of the Closing Date, sufficient cash on
hand to pay the entire Purchase Price.  The Buyer acknowledges that its
obligations under this Agreement are not contingent on obtaining
financing.  [*].

(h)Compliance with Laws. The Buyer has not violated, is not in violation of, has
not been given written notice that it has violated, and, to the knowledge of the
Buyer, the Buyer is not under investigation with respect to its violation of,
nor has the Buyer been threatened (in writing) to be charged with any violation
of, any law or Judgment applicable to the Buyer, which violation would
reasonably be expected to result in a Buyer Material Adverse Effect.

(j)Brokers’ Fees. There is no investment banker, broker, finder, financial
advisor or other intermediary who has been retained by or is authorized to act
on behalf of the Buyer who might be entitled to any fee or commission from the
Seller in connection with the transactions contemplated by this Agreement.

(k)Access to Information. The Buyer has such knowledge, sophistication and
experience in financial and business matters that it is capable of evaluating
the risks and merits of entering into the transactions contemplated by this
Agreement.

Section 3.3No Implied Representations and Warranties. The Buyer acknowledges and
agrees that, other than the express representations and warranties of the Seller
specifically contained in THIS ARTICLE 3, there are no representations or
warranties of the Seller either expressed or implied with respect to THE LICENSE
AGREEMENT, THE ROYALTY OR THE TRANSACTIONS CONTEMPLATED HEREBY, and that the
Buyer does not rely on, and shall have no remedies in respect of, any
representation or warranty not specifically set forth in THIS ARTICLE 3, and all
other representations and warranties are hereby expressly disclaimed.

7

 

--------------------------------------------------------------------------------

 

Article 4

CONDITIONS TO CLOSING

Section 4.1Conditions to the Buyer’s Obligations. The obligations of the Buyer
to consummate the transactions contemplated hereunder on the Closing Date are
subject to the satisfaction (or waiver by the Buyer in accordance with Section
9.7), at or prior to the Closing, of each of the following conditions precedent:

(a)The Seller shall have performed and complied in all respects with all
agreements, covenants, obligations and conditions required to be performed and
complied with by it under this Agreement at or prior to the Closing Date, and
the Buyer shall have received a certificate executed by a duly authorized
officer of the Seller on the Closing Date certifying on behalf of the Seller to
the effect of the foregoing.

(b)The representations and warranties of the Seller contained in Section 3.1
shall be true and correct in all respects as of the Closing Date as though made
at and as of the Closing Date (with such changes to such representations and
warranties as shall be requested by the Seller and agreed to in writing by the
Buyer in the Buyer’s sole discretion), and the Buyer shall have received a
certificate executed by a duly authorized officer of the Seller on the Closing
Date certifying on behalf of the Seller to the effect of the foregoing.

(c)There shall not have been issued and be in effect any Judgment of any
Governmental Entity, court or arbitrator enjoining, preventing or restricting
the consummation of the transactions contemplated by this Agreement.

(d)There shall not have been instituted or be pending any action or proceeding
by or before any Governmental Entity, court, arbitrator or any other Person
(i) challenging or seeking to make illegal, to delay materially or to otherwise
directly or indirectly restrain or prohibit the consummation of the transactions
contemplated hereby, (ii) seeking to obtain material damages in connection with
the transactions contemplated hereby or (iii) seeking to restrain or prohibit
the Buyer’s receipt of the Royalty.

(e)The Buyer shall have received from the Seller the Lender Consent duly
executed by the Lender and the Seller.

(f)The Buyer shall have received from the Seller the Licensee Letter Agreement
duly executed by the Licensee and the Seller.

(g)The Buyer shall have received the officer’s certificate of the Seller as
provided in Section 2.3(a).

(h)The Buyer shall have received the duly executed counterpart of the Seller to
the Bill of Sale.

(i)The Buyer shall have received the Lien Release Documents.

Section 4.2Conditions to the Seller’s Obligations. The obligations of the Seller
to consummate the transactions contemplated hereunder on the Closing Date are
subject to the satisfaction (or waiver by the Seller in accordance with Section
9.7), at or prior to the Closing, of each of the following conditions precedent:

(a)The Buyer shall have performed and complied in all respects with all
agreements, covenants, obligations and conditions required to be performed and
complied with by it under this Agreement at or prior to the Closing Date, and
the Seller shall have received a certificate executed by a duly authorized
representative of the Buyer on the Closing Date certifying on behalf of the
Buyer to the effect of the foregoing.

(b)The representations and warranties of the Buyer contained in Section 3.2
shall be true and correct in all respects as of the Closing Date as though made
at and as of the Closing Date (with such changes to such

8

 

--------------------------------------------------------------------------------

 

representations and warranties as shall be requested by the Buyer and agreed to
in writing by the Seller in the Seller’s sole discretion), and the Seller shall
have received a certificate executed by a duly authorized representative of the
Buyer on the Closing Date certifying on behalf of the Buyer to the effect of the
foregoing.

(c)There shall not have been issued and be in effect any Judgment of any
Governmental Entity, court or arbitrator enjoining, preventing or restricting
the consummation of the transactions contemplated by this Agreement.

(d)There shall not have been instituted or be pending any action or proceeding
by or before any Governmental Entity, court, arbitrator or any other Person
(i) challenging or seeking to make illegal, to delay materially or to otherwise
directly or indirectly restrain or prohibit the consummation of the transactions
contemplated hereby, (ii) seeking to obtain material damages in connection with
the transactions contemplated hereby or (iii) seeking to restrain or prohibit
the Buyer’s receipt of the Royalty.

(e)The Seller shall have received the officer’s certificate of the Buyer as
provided in Section 2.3(b).

(f)The Seller shall have received the Lender Consent duly executed by the Lender
(which Lender Consent shall not contain any provisions that would reasonably be
expected to have a material adverse effect on the business, financial position
or results of operations of the Seller).

(g)The Seller shall have received the Licensee Letter Agreement duly executed by
the Licensee [*].

(h)The Seller shall have received the duly executed counterpart of the Buyer to
the Bill of Sale.

Article 5

COVENANTS

Section 5.1Disclosures. The parties shall agree upon the Press Release to be
issued announcing this Agreement and the other Transaction Agreements.  Except
for (i) the Press Release, (ii) the Seller’s Current Report on Form 8-K
describing the material terms of this Agreement, the other Transaction
Agreements and the transactions contemplated by this Agreement and the other
Transaction Agreements or (iii) any other public announcement (including any
periodic reports filed with the SEC) using substantially the same disclosure as
such Press Release or Form 8-K, neither the Buyer nor the Seller shall, and each
party hereto shall cause its respective Representatives, Affiliates and
Affiliates’ Representatives not to, issue a press release or other public
announcement or otherwise make any public disclosure with respect to this
Agreement or the subject matter hereof without the prior written consent of the
other party hereto (which consent shall not be unreasonably withheld or
delayed), except as may be required by applicable law, regulation, or stock
exchange rule (in which case the party hereto required to make the press release
or other public announcement or disclosure shall (x) allow the other party
hereto reasonable time to comment on such press release or other public
announcement or disclosure in advance of such issuance and (y) if such press
release, public announcement or disclosure involves a public disclosure of a
copy of this Agreement or any exhibit or schedule hereto, the party hereto
making such disclosure shall first redact from such copy of this Agreement or
such exhibit or schedule, as the case may be, such portions as reasonably
requested by the other party hereto before making such public disclosure;
provided that such redactions are consistent with applicable law, regulation or
stock exchange rule); provided that (a) no review or consent shall be required
with respect to disclosures by either party hereto otherwise previously approved
pursuant to this Section 5.1 and (b) notwithstanding anything herein to the
contrary, each party hereto may, without the review or consent of the other
party hereto, disclose (and nothing herein shall be construed to restrict either
party hereto from disclosing) the Purchase Price and the amount and nature of
the Royalty (and related accounting disclosures of the transactions contemplated
hereby) in such party’s periodic reports and financial statements.

9

 

--------------------------------------------------------------------------------

 

Section 5.2Payments Received by Seller; Interest Payments.  

(a)[Intentionally Omitted.]

(b)If, notwithstanding the Royalty Payment Instruction [*], any payment of the
Royalty is made to the Seller, the Seller shall pay over to the Buyer, promptly
(and in any event within five (5) Business Days) after the receipt thereof, the
amount of such payment received by wire transfer to an account designated in
writing by the Buyer.  The Seller agrees that, in the event any payment of the
Royalty is paid to the Seller, the Seller shall (i) until paid to the Buyer,
hold such payment received in trust for the benefit of the Buyer and (ii) have
no right, title or interest in such payment.  If a sum payable by either the
Seller or the Buyer under this Agreement shall be overdue for five (5) or more
Business Days, the party obligated to make such payment shall additionally pay
to the party to whom such payment is owed interest (compounded quarterly) on the
sum outstanding for each day from (and including) the date that is the fifth
(5th) Business Day after the date such payment was due to (but excluding) the
date of payment thereof at the rate equal to the lesser of (i) the sum of [*]
per annum for the date that payment was due, as published by The Wall Street
Journal, Eastern U.S. edition and (ii) the highest rate permitted by law;
provided that a delay in payment by the Licensee of any payment to the Buyer
(other than a delay as a result of any act or failure to act by the Seller)
shall not be deemed an overdue payment by the Seller to the Buyer.  The payment
of such interest shall not prevent the party to whom such payment is made from
exercising any other rights it may have as a consequence of the lateness of any
payment.

(c)[Intentionally Omitted.]

(d)The Seller shall be entitled to deduct and withhold from the payment by the
Seller pursuant to Section 5.2(b) of the Royalty to the Buyer or its assignee
any withholding taxes that the Seller is required to deduct and withhold with
respect to any such payments under applicable law; provided that the Seller
shall not make any such deduction or withholding if the Seller has received, as
applicable, either (i) a valid, properly executed Internal Revenue Service Form
W-9 certifying that the Buyer or the relevant assignee, as applicable, is a U.S.
person or (ii) a valid, properly executed Internal Revenue Service Form W-8BEN-E
(or other applicable W-8, with any necessary accompanying attachments)
certifying that the Buyer or the relevant assignee, as applicable, is exempt
from U.S. withholding tax; and provided, further, that the Seller shall not
backup withhold any amounts in respect of any payments of the Royalty if the
Buyer or relevant assignee, as applicable, furnishes the Seller a valid,
properly executed Internal Revenue Service Form W-9 certifying that the Buyer or
the relevant assignee, as applicable, is exempt from backup withholding or a
valid, properly executed Internal Revenue Service Form W-8BEN-E (or other
applicable W-8, with any necessary accompanying attachments) certifying that the
Buyer or the relevant assignee is not a U.S. person. If the Seller is required
by applicable law to deduct and withhold any withholding taxes from any such
payment, the Seller shall timely pay over the full amount deducted or withheld
to the relevant Governmental Entity in accordance with applicable law. Any
amounts of U.S. withholding tax so deducted or withheld and timely paid over to
the relevant Governmental Entity shall be treated for all purposes of this
Agreement as having been paid to the Buyer; provided, however, that if (x)
non-U.S. withholding tax is required to be withheld and deducted or (y) U.S.
withholding tax is required to be withheld as a result of a Withholding Action
by the Seller (including any assignee or successor) and the amount of such U.S.
withholding exceeds the amount of U.S. withholding that would have been required
if the Seller had not committed the Withholding Action, then the Seller shall
pay an additional amount to the Buyer such that, after withholding from the
payment contemplated by this Agreement and such additional amount, the Buyer
receives the same amount as it would have received from the Seller absent such
non-U.S. withholding or, in the case of U.S. withholding tax, such Withholding
Action by the Seller, as applicable.  For the avoidance of doubt, if as a result
of a Withholding Action by the Buyer (including any assignee or successor) the
amount of withholding under the law of the applicable jurisdiction exceeds the
amount of such withholding that would have been required in the absence of such
Withholding Action by the Buyer, the Seller shall be required to pay an
additional amount only to the extent that the Seller would be required to pay
any additional amount to the Buyer pursuant to the preceding sentence if the
Buyer had not committed such Withholding Action.  For purposes of this Section
5.2(d), “Withholding Action” by a party means (i) a permitted assignment or
sublicense of this Agreement (in whole or in part) by such party to an Affiliate
or a Third Party tax resident in a different country; (ii) the exercise by such
party of its rights under this Agreement (in whole or in part) through an
Affiliate or Third Party in a different country; (iii) a change of tax residency
of such party, an assignee or a successor to a country other than the country of
tax residency at the time of entering into this Agreement (in the case of the
Buyer or successor of the Buyer), time of assignment (in the case

10

 

--------------------------------------------------------------------------------

 

of any assignee or successor of any assignee), or time the Seller committed a
Withholding Action; and (iv) any other action taken after the date of this
Agreement by such party that causes this Agreement or any payment contemplated
by this Agreement to become subject to withholding tax in any country other than
the United States.

Section 5.3Royalty Reduction. If the Licensee exercises any Royalty Reduction
against any payment of the Royalty as a result of any amount owing from the
Seller to the Licensee arising from or in connection with any matter other than
the Royalty, such Royalty Reduction shall not reduce the applicable amount of
the Royalty otherwise payable to the Buyer, and if such Royalty Reduction
reduces the Royalty payable under the License Agreement to less than the full
amount of the Royalty otherwise due and payable, then the Seller shall [*]
following the date on which the Seller becomes aware of such Royalty Reduction
(including the amount and the nature thereof), make a true-up payment to the
Buyer (by wire transfer to an account designated in writing by the Buyer) such
that the Buyer receives the full amount of such Royalty payments that would have
been payable had such Royalty Reduction not occurred (as full and final
settlement of any issues regarding such Royalty Reduction).  

Section 5.4Royalty Reports; Other Information; Notices.  

(a)[*].

(b)[*].

(c)[*].

(d)[*].

(e)[*].

Section 5.5Inspections and Audits of Licensee.  

(a)[*].

(b)[*].

(c)[*].

Section 5.6Amendment of License Agreement. The Seller shall provide the Buyer a
copy of any proposed Modification (as defined below) of any provision of the
License Agreement as soon as practicable (and in any event not less than five
(5) Business Days) prior to the date the Seller proposes to execute such
Modification.  The Seller shall not, without the Buyer’s prior written consent,
execute or agree to execute any alteration, amendment, waiver, change or
addition (a “Modification”) of or to any provision of the License Agreement if
such Modification would reasonably be expected to result in a Seller Material
Adverse Effect (it being understood and agreed that any proposed Modification to
the provisions of the License Agreement governing the amount or calculation of
the Royalty or the procedures for payment of the Royalties shall be deemed, for
purposes of this Section 5.6, to have such an effect). Subject to the foregoing,
promptly, and in any event within five (5) Business Days, following receipt by
the Seller of a fully executed Modification to the License Agreement, the Seller
shall furnish a copy of such Modification to the Buyer.  

Section 5.7Maintenance of License Agreement. The Seller shall comply with and
perform all of its obligations under the License Agreement that are material to
the interests of the Buyer hereunder.  [*].

11

 

--------------------------------------------------------------------------------

 

Section 5.8Enforcement of License Agreement.

(a)[*].

(b)[*].

(c)[*].

Section 5.9Termination of License Agreement. The Seller shall not exercise any
right to terminate the License Agreement, or agree with the Licensee to
terminate the License Agreement, except with the prior written consent of the
Buyer.

Section 5.10Preservation of Rights; Approval of Assignments of License
Agreement.  

(a)The Seller shall not hereafter sell, transfer, hypothecate, delegate, assign
or in any manner convey or mortgage, pledge or grant a security interest or
other encumbrance of any kind in any of its rights, title or interest in and to,
or duties under, all or any portion of the License Agreement without the prior
written consent of the Buyer (such consent not to be unreasonably withheld or
delayed); provided that no such consent shall be required in connection with any
assignment, sale or transfer (in whole or in part) of, or the granting of
Permitted Liens on, the Seller’s right, title and interest in and to the
Excluded Assets or the delegation of any of the Seller’s duties with respect to
the Excluded Assets so long as, in each case, such assignment, sale, transfer,
granting of Permitted Liens or delegation would not reasonably be expected to
result in a Seller Material Adverse Effect.

(b)Promptly (and in any event within five (5) Business Days) following receipt
by the Seller of a written request from the Licensee for consent to assign the
License Agreement (in whole or in part) pursuant to Section 12(f) of the License
Agreement, the Seller shall provide notice thereof to the Buyer.  The Seller and
the Buyer shall consult with each other regarding whether to grant such
consent.  In any event, the Seller shall not grant or withhold such consent
without the prior written consent of the Buyer (such consent of the Buyer not to
be unreasonably withheld or delayed).

(c)Promptly (and in any event no later than five (5) Business Days) following
the Seller’s receipt of any fully executed assignment of the License Agreement
by the Licensee or the Seller (other than any assignment, sale, transfer,
granting of Permitted Liens or delegation that is described in the proviso to
Section 5.10(a)), the Seller shall furnish a copy of such assignment to the
Buyer.

Section 5.11Efforts to Consummate Transactions. Subject to the terms and
conditions of this Agreement, each of the Seller and the Buyer shall [*].  Each
of the Buyer and the Seller agrees to execute and deliver such other documents
(including the Specified Financing Statements, other financing statements and
continuation statements in respect thereof), certificates, agreements and other
writings and to take such other actions as may be reasonably necessary in order
to consummate the transactions contemplated by this Agreement.

Section 5.12Further Assurances. After the Closing, the Seller and the Buyer
agree to execute and deliver such other documents (including all financing
statements and continuation statements in respect thereof), certificates,
agreements and other writings and to take such other actions as may be
reasonably necessary in order to give effect to the transactions contemplated by
this Agreement.

Section 5.13Payment Instructions. Prior to the termination of this Agreement
pursuant to Article 7, except as specifically contemplated by Section 2.9, the
Seller shall not, without the Buyer’s prior written consent, deliver any further
directions to the Licensee regarding the payment of the Royalty of the type
referred to in the Royalty Payment Instruction.

Section 5.14[*].

Section 5.15Buyer Consent Rights.  [*].

12

 

--------------------------------------------------------------------------------

 

Article 6

INDEMNIFICATION

Section 6.1General Indemnity.  Subject to Section 6.3, from and after the date
hereof:

(a)The Seller hereby agrees to indemnify, defend and hold harmless the Buyer and
its Affiliates and its and their directors, partners, managers, trustees,
officers, agents and employees (the “Buyer Indemnified Parties”) from, against
and in respect of all Loss suffered or incurred by the Buyer Indemnified Parties
to the extent arising out of or resulting from (i) any breach of any of the
representations or warranties [*] (in each case, when made, including, without
limitation, when made as of the date hereof and when made pursuant to the
certificate delivered on the Closing Date pursuant to Section 4.1(b)) of the
Seller provided in this Agreement, [*], or (iii) any breach of any of the
covenants or agreements of the Seller in this Agreement or the Bill of Sale.

(b)The Buyer hereby agrees to indemnify, defend and hold harmless the Seller and
its Affiliates and their directors, officers, agents and employees (the “Seller
Indemnified Parties”) from, against and in respect of all Loss suffered or
incurred by the Seller Indemnified Parties to the extent arising out of or
resulting from (i) any breach of any of the representations or warranties (in
each case, when made, including, without limitation, when made pursuant to the
certificate delivered on the Closing Date pursuant to Section 4.2(b)) of the
Buyer provided in this Agreement or (ii) any breach of any of the covenants or
agreements of the Buyer in this Agreement or the Bill of Sale.

Section 6.2Notice of Claims. If either a Buyer Indemnified Party, on the one
hand, or a Seller Indemnified Party, on the other hand (such Buyer Indemnified
Party on the one hand and such Seller Indemnified Party on the other hand being
hereinafter referred to as an “Indemnified Party”), has suffered or incurred any
Loss for which indemnification may be sought under this Article 6, the
Indemnified Party shall so notify the other party from whom indemnification is
sought under this Article 6 (the “Indemnifying Party”) promptly (and in any case
within fourteen (14) calendar days after such Loss has been suffered or incurred
by the Indemnified Party) in writing describing such Loss, the amount or
estimated amount thereof, if known or reasonably capable of estimation, and the
method of computation of such Loss, all with reasonable particularity and
containing a reference to the provisions of this Agreement in respect of which
such Loss shall have occurred; provided, however, that a failure to by an
Indemnified Party to give timely notice of a Loss in a timely manner pursuant to
this Section 6.2 shall not limit or otherwise affect the indemnification
obligation of the Indemnifying Party under this Article 6, except to the extent
such Indemnifying Party is actually prejudiced thereby.  If any claim, action,
suit or proceeding is asserted or instituted by the Licensee or a Third Party (a
“Third Party Claim”) with respect to which an Indemnified Party intends to claim
any Loss under this Article 6, such Indemnified Party shall promptly (and in any
case within five (5) calendar days after the Indemnified Party’s receipt of
notice of the commencement of such Third Party Claim) notify the Indemnifying
Party of such claim, action, suit or proceeding.  A failure by an Indemnified
Party to give timely notice of a Third Party Claim in a timely manner pursuant
to this Section 6.2 shall not limit or otherwise affect the indemnification
obligation of the Indemnifying Party under this Article 6, except to the extent
such Indemnifying Party is actually prejudiced thereby.

Section 6.3Limitations on Liability. The indemnification provided for in this
Article 6 shall be subject to the following limitations:

(a)The aggregate amount of all Loss for which Seller shall be liable hereunder
pursuant to Section 6.1(a)(i) shall not exceed an amount equal to [*].

(b)For the avoidance of doubt, no party hereto shall be liable (including under
Section 6.1) for any lost opportunity or any consequential, punitive, special or
incidental damages (and no claim for indemnification hereunder in respect of
such damages shall be asserted) as a result of any breach or violation of any
covenant or agreement of such party (including under this Article 6) in or
pursuant to this Agreement.

Section 6.4Third Party Claims. Upon providing notice to an Indemnifying Party by
an Indemnified Party pursuant to Section 6.2 of the commencement of any Third
Party Claim with respect to which such Indemnified

13

 

--------------------------------------------------------------------------------

 

Party intends to claim any Loss under this Article 6, such Indemnifying Party
shall have the right to defend such claim, at such Indemnifying Party’s expense
and with counsel of its choice reasonably satisfactory to the Indemnified
Party.  If the Indemnifying Party assumes the defense of such claim, the
Indemnified Party shall, at the request of the Indemnifying Party, use
commercially reasonable efforts to cooperate in such defense; provided, that the
Indemnifying Party shall bear the Indemnified Party’s reasonable out-of-pocket
costs and expenses incurred in connection with such cooperation.  So long as the
Indemnifying Party is conducting the defense of such claim as provided in this
Section 6.4, the Indemnified Party may retain separate co-counsel at its expense
and may participate in the defense of such claim. Neither the Indemnified Party
nor the Indemnifying Party shall consent to the entry of any Judgment or enter
into any settlement with respect to such claim without the prior written consent
of the other; provided that the consent of the Indemnified Party shall not be
required if such Judgment or settlement (a) provides for the payment by the
Indemnifying Party of money as sole relief (if any) for the claimant (other than
customary and reasonable confidentiality obligations relating to such claim,
Judgment or settlement), (b) results in the full and general release of the
Indemnified Party from all liabilities arising out of, relating to or in
connection with such claim and (c) does not involve a finding or admission of
any violation of any law, rule, regulation or Judgment, or the rights of any
Person, and has no effect on any other claims that may be made against the
Indemnified Party.  Any party’s assumption of the defense of any Third Party
Claim can be made with a reservation of the right to contest the right of
Indemnified Party to be indemnified with respect to such claim under this
Agreement, and a party’s consent to any settlement of a Third Party Claim shall
not be used as evidence of the truth of the allegations in any Third Party Claim
or the merits of such Third Party Claim.  Furthermore, the existence of any
Third Party Claim shall not create a presumption of any breach by a party to
this Agreement of any of its representations, warranties or covenants set forth
in this Agreement.  The Indemnifying Party shall be liable for the reasonable
out-of-pocket costs and expenses of counsel employed by the Indemnified Party in
the defense of a Third Party Claim (which shall all be considered a Loss for
purposes of this Agreement) for any period during which the Indemnifying Party
has not assumed the defense thereof (other than during the period prior to the
time the Indemnified Party shall have notified the Indemnifying Party of such
Third Party Claim).

Section 6.5Exclusive Remedy. Except as set forth in Section 9.13, the rights of
the parties hereto pursuant to (and subject to the conditions of) this Article 6
shall be the sole and exclusive remedy of the parties hereto and their
respective Affiliates with respect to any Loss (whether based in contract, tort
or otherwise) resulting from or relating to any breach of the representations,
warranties, covenants and agreements made under this Agreement or any
certificate, document or instrument delivered hereunder, and each party hereto
hereby waives, to the fullest extent permitted under applicable law, and agrees
not to assert after Closing, any other claim or action in respect of any such
breach.  Notwithstanding the foregoing, claims for common law fraud shall not be
waived or limited in any way by this Article 6.  

Section 6.6Survival of Representations and Warranties. For purposes of Section
6.1, the representations and warranties of each of Seller and Buyer in Article 3
shall survive the execution and delivery of this Agreement and shall continue to
survive until [*].  No party hereto shall have any liability or obligation of
any nature with respect to any representation or warranty after the expiration
of the survival period applicable to such representation or warranty, unless the
other party hereto shall have delivered a notice to such party claiming such a
liability or obligation under Section 6.1 prior to such expiration.

Article 7

TERMINATION

Section 7.1Grounds for Termination. This Agreement may be terminated at any time
prior to the Closing:

(a)by mutual written agreement of the Buyer and the Seller;

(b)[*]; or

(c)by either the Buyer or the Seller upon notice in writing to the other party
if the Closing shall not have been consummated on or before the Outside Date due
to the failure to satisfy any of the conditions

14

 

--------------------------------------------------------------------------------

 

precedent applicable to such party’s obligations to consummate the transactions
contemplated hereunder set forth in Article 4.  For purposes of this Section
7.1, “Outside Date” means October 12, 2020; provided, however, that if requested
by the Seller or the Buyer and agreed to in writing by the other party in such
other party’s sole discretion (exercised reasonably) on or before such
aforementioned date, the Outside Date shall instead be November 11, 2020.

Section 7.2Automatic Termination. Unless earlier terminated as provided in
Section 7.1, this Agreement shall continue in full force and effect until sixty
(60) days after such time as the Licensee (or any other applicable Third Party)
is no longer obligated to make any payments of the Royalty, at which point this
Agreement shall automatically terminate, except with respect to any rights,
obligations or claims of either party hereto that shall have accrued prior to
such termination.

Section 7.3Survival. Notwithstanding anything to the contrary in this Article 7
(but subject to the provisions of the immediately succeeding sentence), the
following provisions shall survive termination of this Agreement: Section 1.4
(True Sale), Section 5.1 (Disclosures), Article 6 (Indemnification), Section 7.3
(Survival), Article 8 (Confidentiality) and Article 9 (Miscellaneous).  In the
event of a termination of this Agreement pursuant to Section 7.1, this Agreement
shall be of no further force or effect without liability of any party hereto to
the other party hereto; provided that (x) the termination of this Agreement
pursuant to Section 7.1 shall not relieve any party of liability (including,
without limitation, indemnification obligations under Article 6) in respect of a
breach of any representation and warranty [*], or any covenant or agreement,
under this Agreement by any party on or prior to termination and (y) the
provisions of Article 6 (Indemnification), Section 7.3 (Survival), Article 8
(Confidentiality) and Article 9 (Miscellaneous) shall survive.

Article 8

CONFIDENTIALITY

Section 8.1Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, the parties hereto
agree that, for the term of the License Agreement and for ten (10) years
thereafter, each party (the “Receiving Party”) shall keep confidential and shall
not publish or otherwise disclose or transfer and shall not use for any purpose
other than as provided for in this Agreement (which includes the exercise of any
rights or the performance of any obligations hereunder) any information
furnished to it by or on behalf of the other party (the “Disclosing Party”)
directly relating to any Relevant Product or the transactions contemplated
hereunder and delivered pursuant to this Agreement, including any and all
information provided by the Licensee pursuant to the License Agreement (such
information, “Confidential Information” of the Disclosing Party), except for
that portion of such information that (which information shall not constitute
“Confidential Information”):

(a)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;

(b)became generally available to the public or otherwise part of the public
domain after its disclosure, other than through any act or omission of the
Receiving Party or its Representatives in breach of this Agreement;

(c)is independently developed by the Receiving Party or any of its Affiliates
without the use of the Confidential Information;

(d)was disclosed to the Receiving Party, other than under an obligation of
confidentiality by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

(e)is subsequently disclosed to the Receiving Party on a non-confidential basis
by a Third Party without obligations of confidentiality with respect thereto.

15

 

--------------------------------------------------------------------------------

 

Section 8.2Authorized Disclosure.  Either party may disclose Confidential
Information to the extent such disclosure is reasonably necessary in the
following situations:

(a)prosecuting or defending litigation;

(b)complying with applicable laws and regulations, including regulations
promulgated by a global stock market or securities exchanges;

(c)complying with a valid order of a court of competent jurisdiction or other
Governmental Entity;

(d)for regulatory, tax or customs purposes;

(e)for audit purposes, provided that each recipient of Confidential Information
must be bound by customary obligations of confidentiality and non-use prior to
any such disclosure;

(f)disclosure to its Affiliates and Representatives on a need-to-know basis,
provided that each of such recipients of Confidential Information must be bound
by customary obligations of confidentiality and non-use prior to any such
disclosure;

(g)upon the prior written consent of the Disclosing Party; or

(h)disclosure to actual and potential licensees, acquirors, investors and other
sources of funding, including underwriters, debt financing or co-investors, and
their respective accountants, financial advisors and other professional
representatives (“Financial Advisors”), provided, that (in the case of potential
licensees, acquirors, investors and other sources of funding) such disclosure
shall be made only to the extent customarily required to consummate such
investment or financing transaction and that each recipient of Confidential
Information must be bound by customary obligations of confidentiality and
non-use prior to any such disclosure;

provided that, in the event the Receiving Party is required to make a disclosure
of the Disclosing Party’s Confidential Information pursuant to Section 8.2(a),
(b), (c) or (d), it will, except where impracticable, give reasonable advance
written notice to the Disclosing Party of such disclosure and use reasonable
efforts to secure confidential treatment of such information.  In any event, the
Buyer shall not file or assist any Third Party in filing any patent application
based upon or using the Confidential Information of the Seller provided
hereunder.  Notwithstanding any other provision hereunder, the Receiving Party
shall be liable to the Disclosing Party for any breach by its Affiliate and
Representatives in the case of any disclosure made by a Receiving Party under
Section 8.2(f) and any of its Financial Advisors in the case of any disclosure
made by a Receiving Party under Section 8.2(h), if any such Person violates the
terms of its confidentiality obligation or any of the terms set forth in this
Agreement as if such Person was a party hereto.  Notwithstanding the foregoing,
neither party hereto shall be restricted from disclosing the Purchase Price and
the amount and nature of the Royalty in such party’s periodic reports and
financial statements or disclosing the terms of the transactions contemplated by
this Agreement in accordance with Section 5.1.

The Buyer hereby acknowledges that the Seller may from time to time provide the
Buyer with information that may constitute material non-public information with
respect to itself and the Licensee. Seller makes no representation or warranty
and assumes no duty to inform Buyer whether any information delivered to Buyer
pursuant to this Agreement constitutes material non-public information.  The
Buyer hereby agrees that it shall not, and shall cause its Representatives and
Affiliates to not, trade any securities of the Seller or the Licensee while in
possession of any information received by it from the Seller pursuant to this
Agreement in violation of securities laws.

[*].

16

 

--------------------------------------------------------------------------------

 

Article 9

MISCELLANEOUS

Section 9.1Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by or under common control with such
Person.  For purposes of this definition, the term “control” (including the
correlative terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.  For clarity, the
Buyer shall not be considered an Affiliate of the Seller for the purpose of this
Agreement.  

“Agreement” is defined in the preamble.

“Bankruptcy Laws” means, collectively, in any jurisdiction, bankruptcy,
insolvency, examinership, reorganization, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws affecting the enforcement of
creditors’ rights generally.

“Bill of Sale” is defined in Section 2.4.

“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which banking institutions located in New York, USA [*] are permitted or
required by applicable law or regulation to remain closed.

“Buyer” is defined in the preamble.

“Buyer Indemnified Parties” is defined in Section 6.1(a).

“Buyer Material Adverse Effect” means [*].

“Closing” means the closing of the sale, transfer and conveyance of the Royalty
hereunder.

“Closing Date” is defined in Section 2.1.

“Collaboration Agreement” means that certain License and Collaboration
Agreement, dated as of the date hereof, between Ji Xing and the Seller.

“Confidential Information” is defined in Section 8.1.

“Disclosing Party” is defined in Section 8.1.

“Excluded Assets” means collectively:

(a)any and all amounts payable by the Licensee pursuant to [*] of the License
Agreement with respect to Net Sales of any Product (as defined in the License
Agreement), except with respect to Net Sales of the Relevant Products;

(b)any and all milestone payments payable by the Licensee pursuant to [*] of the
License Agreement; and

(c)any and all other rights of the Seller under or in respect of the License
Agreement (other than (i) the Royalty, and (ii) Proceeds payable to the Seller
in respect of any unpaid Royalty or to which the Buyer is otherwise entitled
pursuant to Section 5.8(c)).

17

 

--------------------------------------------------------------------------------

 

“Financial Advisors” is defined in Section 8.2.

“Fundamental Representations” means [*].

“Funding Agreement” means that certain Funding Agreement dated as of the date
hereof between the Buyer and the Seller.

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

“Governmental Entity” means any:  (a) nation, principality, republic, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or other entity and any court,
arbitrator or other tribunal); (d) multi-national organization or body; or
(e) individual, body or other entity exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.

“Indemnified Party” is defined in Section 6.2.

“Indemnifying Party” is defined in Section 6.2.

“Ji Xing” means Ji Xing Pharmaceuticals Limited, a limited liability company
organized and existing under the laws of Cayman Islands.

“Judgment” means any judgment, order, writ, injunction, citation, award or
decree of any nature.

“Knowledge of the Seller” means the [*].

“Lender” is defined in the definition of Loan Agreement.

“License Agreement” means that certain Research Collaboration Agreement by and
between the Licensee and the Seller dated August 24, 2012, as amended by that
certain Amendment No. 1 to Research Collaboration Agreement effective as of July
8, 2013 and as may be further amended, restated, supplemented or otherwise
modified from time to time [*].

“Licensee” means MyoKardia, Inc., a Delaware corporation.

“Licensee Proprietary Information” means Proprietary Information (as defined in
the License Agreement) of the Licensee.

“Lien” means any mortgage, lien, pledge, charge, adverse claim, security
interest, encumbrance or restriction of any kind, in each case to secure payment
of a debt or performance of an obligation.

“Loan Agreement” means that certain Loan and Security Agreement, dated as of May
17, 2019, by and among Oxford Finance, LLC, as collateral agent and as lender
thereunder, Silicon Valley Bank, as lender thereunder, the other lenders party
thereto from time to time (collectively and individually, “Lender”) and the
Seller, as amended by the First Amendment to Loan and Security Agreement dated
as of November 6, 2019 and the Second Amendment to Loan and Security Agreement
dated as of November 7, 2019, and as may be further amended, restated,
supplemented or otherwise modified from time to time.

“Loss” means any and all Judgments, damages, losses, claims, costs, liabilities
and expenses, including reasonable fees and out-of-pocket expenses of counsel.

“Mavacamten” means [*].

18

 

--------------------------------------------------------------------------------

 

“Marketing Approval” means with respect to Mavacamten in any regulatory
jurisdiction, approval from the applicable regulatory authority sufficient for
the promotion and sale of Mavacamten in such jurisdiction in accordance with
applicable law, including, without limitation, a U.S. New Drug Application.

“Modification” is defined in Section 5.6.

“Net Sales” shall have the meaning assigned such term in [*] of the License
Agreement.

“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) statutory Liens such as claims or
Liens in respect of property or assets imposed by law which were incurred in the
ordinary course of business, such as supplier’s, carriers’, warehousemen’s,
distributors’, wholesaler’s, materialmen’s and mechanic’s Liens and other
similar Liens arising in the ordinary course of business; (c) Liens granted by
the Seller to secure financing obligations (including the financing obligations
under the Loan Agreement); and (d) banker’s liens for collection or rights of
set off or similar rights and remedies as to deposit accounts or other funds
maintained with depositary institutions.

“Person” means any individual, firm, corporation, company, partnership, limited
liability company, trust, joint venture, association, estate, trust,
Governmental Entity or other entity, enterprise, association or organization.

“Press Release” means one or more press releases describing this Agreement and
the other Transaction Agreements and the transactions contemplated by this
Agreement and the other Transaction Agreements issued individually by the Buyer
and/or the Seller in a form reasonably satisfactory to the other party.

[*].

“Proceeds” means any amounts actually recovered by the Seller as a result of any
settlement or resolution of any actions, suits, proceedings, claims or disputes
contemplated by Section 5.8(a).

“Purchase Price” is defined in Section 1.2.

“Relevant Products” means [*]  

“Representative” means, with respect to any Person, (a) any direct or indirect
stockholder, member or partner of such Person and (b) any manager, director,
officer, employee, agent, advisor or other representative (including attorneys,
accountants, consultants, bankers, financial advisors and actual and potential
lenders and investors) of such Person.

“Royalty” means all amounts payable by the Licensee pursuant to [*] of the
License Agreement with respect to Net Sales of Relevant Products.

“Royalty Payment Instruction” means the irrevocable direction to the Licensee
under the License Agreement in form and substance satisfactory to the Buyer [*].

“Royalty Reduction” is defined in Section 3.1(h)(ix).

“Royalty Reports” means the quarterly reports deliverable by the Licensee
pursuant to [*] of the License Agreement in respect of Net Sales of Relevant
Products.

“SEC” means the Securities and Exchange Commission.

“Seller” is defined in the preamble.

“Seller Indemnified Parties” is defined in Section 6.1(b).

19

 

--------------------------------------------------------------------------------

 

“Seller Material Adverse Effect” means [*].

“Specified Financing Statements” is defined in Section 1.4.

“Stock Purchase Agreements” means those certain Common Stock Purchase
Agreements, dated as of the date hereof, between the Seller and each of RTW
Master Fund, Ltd., RTW Innovation Master Fund, Ltd. and RTW Venture Fund
Limited.

“Third Party” means any Person other than the parties hereto (or an Affiliate of
such parties).

“Third Party Claim” is defined in Section 6.2.

“Transaction Agreements” means the Collaboration Agreement, the Funding
Agreement and Stock Purchase Agreements.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

Section 9.2Certain Interpretations. Except where expressly stated otherwise in
this Agreement, the following rules of interpretation apply to this Agreement:

(a)“either” and “or” are not exclusive and “include,” “includes” and “including”
are not limiting and shall be deemed to be followed by the words “without
limitation;”

(b)“extent” in the phrase “to the extent” means the degree to which a subject or
other thing extends, and such phrase does not mean simply “if;”

(c)“hereof,” “hereto,” “herein” and “hereunder” and words of similar import when
used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(d)references to a Person are also to its permitted successors and assigns;

(e)definitions are applicable to the singular as well as the plural forms of
such terms;

(f)unless otherwise indicated, references to an “Article”, “Section”, “Schedule”
or “Exhibit” refer to an Article or Section of, or a Schedule or Exhibit to,
this Agreement;

(g)references to “$” or otherwise to dollar amounts refer to the lawful currency
of the United States;

(h)references to a contract, license, indenture, instrument or agreement mean
such contract, license, indenture, instrument or agreement as from time to time
amended, modified or supplemented, in each case to the extent not prohibited
thereby or by this Agreement;

(i)references to an agreement or other document include references to any
annexes, exhibits and schedules attached thereto; and

(j)references to a law include any amendment or modification to such law and any
rules and regulations issued thereunder, whether such amendment or modification
is made, or issuance of such rules and regulations occurs, before or after the
date of this Agreement.

Section 9.3Headings. The table of contents and the descriptive headings of the
several Articles and Sections of this Agreement and any Exhibits and Schedules
are for convenience only, do not constitute a part of this Agreement and shall
not control or affect, in any way, the meaning or interpretation of this
Agreement.

20

 

--------------------------------------------------------------------------------

 

Section 9.4Notices. All notices and other communications under this Agreement
shall be in writing and shall be by email with PDF attachment, facsimile,
courier service or personal delivery to the following addresses, or to such
other addresses as shall be designated from time to time by a party hereto in
accordance with this Section 9.4:

If to the Seller, to it at:

Cytokinetics, Incorporated

280 East Grand Avenue

South San Francisco, CA 94080

Attn: General Counsel

Telephone: 650-624-3000

Facsimile: 650-624-3010

Email: mschlossberg@cytokinetics.com

with a copy to:

 

Cooley LLP

101 California Street,

San Francisco, CA 94111

Attention: Gian-Michele a Marca

Telephone: 415-693-2000

Facsimile: 415-693-2222

Email: gmamarca@cooley.com

If to the Buyer, to it at:

 

[*]    

All notices and communications under this Agreement shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered, (ii) when
received by a recipient, if sent by email, (iii) when sent, if sent by
facsimile, with an acknowledgement of sending being produced by the sending
facsimile machine or (iv) one (1) Business Day following sending within the
United States by overnight delivery via commercial one-day overnight courier
service.  

Section 9.5Expenses. Except as otherwise provided herein, all fees, costs and
expenses (including any legal, accounting and banking fees) incurred in
connection with the preparation, negotiation, execution and delivery of this
Agreement and to consummate the transactions contemplated hereby shall be paid
by the party hereto incurring such fees, costs and expenses.  

Section 9.6Assignment.  

(a)The Seller shall not sell, convey, assign, dispose, pledge, hypothecate or
otherwise transfer all or any portion of its interest in this Agreement to any
Third Party or the Licensee by operation of law, merger, change of control, or
otherwise without the prior written consent of the Buyer (provided that such
consent shall not be unreasonably withheld, conditioned or delayed), unless in
connection therewith, if such Person acquires all of the Seller’s interest in
the License Agreement (in compliance with Section 5.10 hereof) and this
Agreement, prior to closing any such transaction, the Seller causes such Person
to deliver a writing to the Buyer in which (i) if such Person is not the
Licensee, such Person assumes all of the obligations of the Seller to the Buyer
under this Agreement, and (ii) if such Person is the Licensee, the Licensee
assumes all of the obligations of the Seller to the Buyer hereunder and agrees
to pay the Royalty directly to the Buyer notwithstanding any subsequent
termination of the License Agreement by the Licensee.

(b)The Buyer shall not sell, convey, assign, dispose, pledge, hypothecate or
otherwise transfer any portion of this Agreement or any rights to the Royalty to
any Person [*]  

21

 

--------------------------------------------------------------------------------

 

(c)Subject to the foregoing Sections 9.6(a) and 9.6(b), this Agreement shall be
binding upon, inure to the benefit of and be enforceable by, the parties hereto
and their respective permitted successors and assigns.  Any purported sale,
conveyance, assignment, disposition, pledge, hypothecation or transfer in
violation of Section 9.6(a) or Section 9.6(b) shall be null and void.

Section 9.7Amendment and Waiver.

(a)This Agreement may be amended, modified or supplemented only in a writing
signed by each of the parties hereto.  Any provision of this Agreement may be
waived only in a writing signed by the party hereto granting such waiver.

(b)No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  No course of dealing between the parties hereto shall be effective to
amend, modify, supplement or waive any provision of this Agreement.

Section 9.8Entire Agreement. This Agreement and any Schedules and Exhibits
annexed hereto constitute the entire understanding between the parties hereto
with respect to the subject matter hereof and supersede all other understandings
and negotiations with respect thereto.  

Section 9.9No Third Party Beneficiaries. This Agreement is for the sole benefit
of the Seller and the Buyer and their permitted successors and assigns and
nothing herein expressed or implied shall give or be construed to give to any
Person, other than the parties hereto and such successors and assigns, any legal
or equitable rights hereunder.

Section 9.10Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any other jurisdiction.

Section 9.11JURISDICTION; VENUE.  

(a)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS RESPECTIVE PROPERTY AND ASSETS, TO THE EXCLUSIVE JURISDICTION
OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN NEW YORK COUNTY, NEW YORK, AND ANY APPELLATE COURT THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, AND THE BUYER AND
THE SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  THE BUYER AND THE SELLER HEREBY AGREE THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW.  EACH OF THE BUYER AND THE SELLER HEREBY SUBMITS TO THE
EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF SUCH NEW YORK STATE AND FEDERAL
COURTS.  THE BUYER AND THE SELLER AGREE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THAT PROCESS MAY BE SERVED ON THE BUYER OR THE SELLER IN THE
SAME MANNER THAT NOTICES MAY BE GIVEN PURSUANT TO SECTION 9.4 HEREOF.

(b)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR FEDERAL
COURT.  EACH OF THE BUYER AND THE SELLER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN

22

 

--------------------------------------------------------------------------------

 

INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

Section 9.12Severability. If any term or provision of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any situation in
any jurisdiction, then, to the extent that the economic and legal substance of
the transactions contemplated hereby is not affected in a manner that is
materially adverse to either party hereto, all other terms and provisions of
this Agreement shall nevertheless remain in full force and effect and the
enforceability and validity of the offending term or provision shall not be
affected in any other situation or jurisdiction.

Section 9.13Specific Performance. Each of the parties acknowledges and agrees
that the other party may be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached or violated.  Accordingly, each of the parties
agrees that, without posting bond or other undertaking, the other party will be
entitled to seek an injunction or injunctions to prevent breaches or violations
of the provisions of this Agreement and to seek to enforce specifically this
Agreement and the terms and provisions hereof in any action, suit or other
proceeding instituted in any court of the United States or any state thereof
having jurisdiction over the parties and the matter in addition to any other
remedy to which it may be entitled, at law or in equity.  

Section 9.14Relationship of Parties. The relationship between the Buyer and the
Seller is solely that of purchaser and seller, and neither the Buyer nor the
Seller has any fiduciary or other special relationship with the other party or
any of its Affiliates.  This Agreement is not a partnership or similar
agreement, and nothing contained herein shall be deemed to constitute the Buyer
and the Seller as a partnership, an association, a joint venture or any other
kind of entity or legal form for any purposes, including any tax purposes.  The
Buyer and the Seller agree that they shall not take any inconsistent position
with respect to such treatment in a filing with any Governmental Entity.

Section 9.15Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Copies of executed
counterparts transmitted by telecopy, facsimile or other similar means of
electronic transmission, including “PDF,” shall be considered original executed
counterparts, provided receipt of such counterparts is confirmed.

Section 9.16[*]  

(a)[*]

(b)[*]

(c)[*]

(d)[*]

[Signature Page Follows]

 

 

23

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Royalty Purchase
Agreement to be executed and delivered by their respective representatives
thereunto duly authorized as of the date first above written.

 

SELLER:

Cytokinetics, Incorporated

 

 

 

 

 

 

By:

 

/s/ Robert I. Blum

Name:

 

Robert I. Blum

Title:

 

President & CEO

 

 

 

 

[Signature Page to Royalty Purchase Agreement]

--------------------------------------------------------------------------------

 

 

BUYER:

Dolya Holdco 19 Designated Activity Company (in the process of changing its name
to RTW Royalty Holdings Designated Activity Company)

 

 

 

 

 

 

By:

 

/s/ Roderick Wong

Name:

 

Roderick Wong, M.D.

Title:

 

Authorized Attorney

 

 

[Signature Page to Royalty Purchase Agreement]